Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed February 18, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: newly added Figure 13-27 as well as the associated discussion in the specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities: the “Cross-Reference to Related Applications” section (filed with the amended specification of February 18, 2021, must be corrected to provide information consistent with the Application Data Sheet filed March 25, 2020.  Currently, not all references to the parent applications are cited in this paragraph.  Also, the language must state the relationship (e.g. Continuation) to the parent applications.  
Appropriate correction is required.

Applicant’s intention with the amendments filed February 18, 2021 are unclear.  It appears applicant is incorporating by reference subject matter from earlier application Serial Number 13/840,693.  However, the Application Data Sheet is not accurate as the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 lacks antecedent basis for “said electrical wire” at line 7 of the claim.  Claim 11, lacks antecedent basis for “said third portion” (line 5), for “said electrical wire” (line 6), for “said second portion” (line 6-7) and for “said first portion of said electrode” (line 15).  Claim 12 is unclear with the recitation “said device is configured to have an electrically insulated portion not surrounded by said body” since the device refers to the entire structure.  It appears “said device” should read “said electrode”.  Claim 19 is unclear with the language “operable to be removed without electrically contracting said electrode comprises an insulation coating”.  The wording is awkward and unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claims 1-6, 11-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (2009/0062791).
Lee et al provides an electrosurgical device (20) comprising an electrode (24) having a first portion (32) whose exterior is uninsulated, a second portion (86 - Figure 7) whose exterior is insulated with insulation (84) and a third portion (88) which makes contact with an electrical wire.  There is an elongate hollow body (26) having an internal cavity, a front end, a rear end and an external surface (Figure 6, for example).  The hollow body receives third portion of the electrode (Figure 7) at its front end and the second portion of the electrode is not surrounded by the hollow body.  There are first and second buttons (38,40) for providing first and second current levels (i.e. cutting and coagulating currents), and a vacuum tube (28) engaged by the body and having an inlet facing the front end.  The vacuum tube circumscribes the electrode such that a first portion of the electrode is not surrounded by the tube (Figure 6) and the vacuum tube has an inlet with a circular shape (Figure 8).  A vacuum outlet port (shown generally at 48 in Figure 1) is arranged at the rear end such that the outlet port, internal cavity and inlet are in fluid communication (Figure 6, for example).  A swivel joint (48) is disposed between the outlet port and the hollow body to allow the outlet tube to rotate relative to the housing.  See, for example, paragraph [0037].
Regarding claims 2-4, the body is ergonomically shaped to fit a user’s hand and is an electrosurgical pencil (Abstract) having friction striations (Figure 1, not striations below the buttons).  Regarding claim 5, the electrode is a monopolar electrode (note return pad 36 in Figure 1).  Regarding claim 6, the vacuum tube has an inlet with a cross section vertical relative to a long axis of the body (Figure 1).  

Regarding claim 12, there is a second portion of the electrode (not 35 USC 112 rejection above) that is insulated and not surround by the body (Figure 7).  Regarding claims 13 and 14, the device is a pencil with striations as addressed above.  Regarding claims 15 and 16, the device has two buttons and is a monopolar electrode as addressed above.
	Regarding claim 17, Lee et al provides a device as addressed previously comprising an electrode with a first uninsulated portion, and elongate body having an electrical wire within the body, the body having an ergonomic shape and a first button.  A vacuum tube (28) is engaged by the body and has an inlet facing the front end with the tube surrounding the electrode.  A vacuum outlet port is arranged at the rear end and in fluid communication with the internal cavity and the vacuum inlet.  The vacuum tube is deemed to be positioned so that it does not obstruct a user’s view during use and comprises a cross section parallel to a user’s line of sight as addressed above.
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (‘553) in view of the teaching of Dethier et al (2010/0145333).
	Lee et al fail to disclose a light source as required by this claim.  In a similar field of endeavor, Dethier et al teach that it is known to provide a light source (30) on an electrosurgical pencil device.  The light source includes an activation button (23), and batteries (35) for powering the light source, and the light may be activated to improve visibility at the work site.
	To have provided the Lee et al device with a light source to improve visibility during a procedure would have been an obvious consideration for one of ordinary skill in the art at the time of the invention in view of the teaching of Dethier et al.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (‘553) in view of the teaching of Williams (5,709,675).
Lee et al fail to disclose a filter arranged in the internal cavity to filter the suctioned smoke during a procedure.  In a similar field of endeavor, Williams teaches that it is known to provide a suction tube of an electrosurgical device with an in-line filter (39) to filter the suctioned smoke as it is being removed from the surgical site.
	To have provided the Lee et al device with a filter in the suction tube to filter smoke as it is being suctioned during the procedure would have been an obvious modification for one of ordinary skill in the art given the teaching of Williams.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (‘553) in view of the teaching of Williams (5,709,675) and further in view of the teaching of Bek et al (6,733,495).
The combination of the Williams teaching with the Lee et al device has been addressed above.  Neither device discloses an RFID tag for providing filter information.
The examiner maintains that it is generally known to use RFID technology to identify elements of a surgical system to ensure proper elements are being used with the system and/or to track use of the system.  In particular, Bek et al teach that it is known to use RFID tags to identify elements of an electrosurgical system (col. 2, lines 1-10, for example).
To have provided the Lee et al device, as modified by the teaching of Williams, with an RFID tag to identify the filter would have been an obvious consideration for one of ordinary skill in the art in view of Bek et al who disclose the use of RFID tags to identify elements of an electrosurgical device.

20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (‘553) in view of the teaching of Kuriloff et al (5,318,565)
Lee et al fail to specifically disclose an inlet for the vacuum tube having an acute angle.  Kuriloff et al disclose a similar electrosurgical pencil having a suction tube whereby the suction tube has an angled distal end (24) to more directly vacuum smoke and debris and provide improved visibility of the work space.
To have provided the Lee et al device with a vacuum tube have an acute angle at the distal end to improve suction and visibility during the procedure would have been an obvious consideration for one of ordinary skill in the art given the teaching of Kuriloff et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,405,917. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims recite the same general invention with only minor, obvious differences in the claimed limitations.
Claims 1-9, 11-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,289,261. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims recite the same general invention with only minor, obvious differences in the claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haenggi (5,413,575), DeCarlo (2009/00548909), Kornerup et al (2006/0264928) and Platt, Jr. (6,146,353) disclose various other electrosurgical pencil devices having a suction tube.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/February 27, 2021